MEMORANDUM **
California state prisoner George Reyes appeals pro se the district court’s denial of his 28 U.S.C. § 2254 habeas corpus petition challenging his conviction for possession of phencyclidine (PCP) for sale. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the district court’s decision to deny a habeas petition, Wade v. Terhune, 202 F.3d 1190, 1194 (9th Cir.2000), and we affirm.
Reyes contends that the evidence introduced at his trial was insufficient to prove beyond a reasonable doubt that he possessed the PCP with the intent to sell it. Upon review of the record, we conclude that the evidence, when viewed in the light most favorable to the prosecution, was sufficient to support the conviction. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). The district court therefore properly denied Reyes’ petition because the state court’s adjudication was not contrary to or an unreasonable application of clearly established federal law or based on an unreasonable determination of the facts. See 28 U.S.C. § 2254(d); Van Tran v. Lindsey, 212 F.3d 1143, 1153-54 (9th Cir.), cert. denied, 531 U.S. 944, 121 S.Ct. 340, 148 L.Ed.2d 274 (2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.